Dismissed and Memorandum Opinion filed March 6, 2008







Dismissed
and Memorandum Opinion filed March 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00893-CV
____________
 
JANETH R. JACKSON and A.R.
BRAKE-WRECKER SERVICE, INC., Appellants
 
V.
 
CARMEN OLIVERA,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
873457
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed July 19, 2007.  No clerk=s record has been filed and the
filing fee has not been paid.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  




On
November 30, 2007, notification was transmitted to all parties of the Court's
intent to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided
this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  On November 13, 2007, the court notified appellant
that the filing fee of $175 was past due.
On
November 27, 2007, appellant filed a motion requesting an extension of time to
pay for the clerk=s record and to pay the filing fee.  We granted the motion on
December 13, 2007, setting a new deadline of January 14, 2008, for the payment
of the filing fee and for the clerk=s record.  Appellant filed no
response and did not pay the filing fee.  On February 7, 2008, the court issued
an order, directing appellant to provide proof of payment for the clerk=s record and to pay the filing fee by
February 22, 2008, or the appeal would be dismissed.  Appellant has not paid
the filing fee and has not provided this court with proof of payment for the
record. 
Accordingly,
the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(b)(c) (allowing involuntary dismissal of case for want of prosecution in accordance with
Tex. R. App. P. 37.3(b) for
failure to file a clerk=s record; allowing involuntary dismissal
because appellant has failed to comply with notice from clerk requiring
response or other action within specified time).
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
6, 2008.
Panel consists of Justices Yates, Guzman, and Brown.